 FLORIDA STEEL CORPORATION371Florida Steel CorporationandUnited Steelworkers ofAmerica, AFL-CIO.Case 12-CA-6770November 6, 1975DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDPENELLOParty and the Respondent filed briefs which havebeen duly considered by the Board.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the entire record hereinas stipulated by the parties, as well as the briefs, andmakes the following:Upon charges filed by the United Steelworkers ofAmerica, AFL-CIO (herein called Charging Party ortheUnion), the General Counsel of the NationalLaborRelationsBoard, by the Regional Director forRegion 12,issueda complaint on June 6, 1975,1againstRespondentFloridaSteelCorporation(herein called Respondent or the Employer). Copiesof the charge and the complaint and notice ofhearing before an Administrative Law Judge wereduly served on the Respondent and the ChargingParty.In substance,the complaint alleged thatRespondentViolated Section 8(a)(1) and (3) byrefusingto institute its new quarterly wage reviewpolicy and togrant wage increasesthereunder toemployeespetitioned for by the Union2 at its OrientRoad, Tampa, Florida, plant, because said employ-ees joined or assistedthe Union or engaged in otherunion or concertedactivitiesfor the purpose ofcollective bargainingor mutual aid or protection.The Respondent's answersubstantially admits thejurisdictionaland factual allegations of the com-plaint,but denies the commissionof any unfair laborpractices.On July 2, the Charging Party, the GeneralCounsel, and Respondent entered into a stipulationin which they requested that the Board consolidatethe instantcase with Case 12-CA-6593 which chargeinvolves the sameparties and is presently before theBoard; 3agreed thatcertain documents shall consti-tute the entirerecord herein4 and no oral testimonyis necessary or desired by any of the parties; waiveda hearingbefore an Administrative Law Judge, themakingof findings of fact, conclusions of law, andissuanceof an Administrative, Law Judge's decision;and requestedthis casebe transferred directly to theBoard for findings of fact, conclusions of law, andissuanceof an appropriate order.By Order dated July 16, the Board approved thestipulation, transferred the proceedings to itself, andset a datefor filing of briefs. Thereafter, the ChargingiAll dates refer to 1975 unless otherwise indicated.2TheUnion, on April 21, filed a petition for representation ofproduction and maintenance employees at Respondent's Orient Roadcomplex located in Tampa, Florida (Case 12-RC-4844). The Orient Roadfacility is divided into the steel ' mill, rebar shop, and traffic divisionThepetition did not cover the structural and culvert divisions which are alsolocated in Tampa.3As consolidation with Case 12-CA-6593 will at this late stage of the221 NLRB No. 65FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTThe complaint alleged, the answer admitted, andwe therefore find that:Florida Steel Corporation is, and has been at alltimes material herein, a Florida corporation with aplant located in Tampa, Florida, where it is engagedin the business of manufacturing and fabricatingsteelproducts. The Tampa, Florida, plant is the onlyplant involved in this proceeding. During the past 12months, which period is representative of all timesmaterial herein, Respondent purchased and receivedgoods, supplies, and materials at its Florida facilitiesvalued in excess of $50,000 directly from pointslocated outside the State of Florida.Accordingly, we find that Respondent is now andhas been at all times material herein an employerengaged in commerce within the meaning of Section2(2), (6), and (7) of the Act. .II.THELABOR ORGANIZATION INVOLVEDUnited Steelworkers of America, AFL-CIO, is alabororganizationadmitting to membership employ-ees of Respondent.III.THE UNFAIR LABOR PRACTICESA.FactsBased on the Stipulation Herein, theStipulation in Case12-CA-6593, and theBoard's RecordsSince 1966, it has been Respondent's practice tohave its wage salary administrator conduct an areawage surveys at each of Respondent's facilities and,based on the fmdings of that area wage survey soconducted,Respondent has granted annual wageincreases to the employees at each of these facilities.Becauseof the time involved in making these surveysproceedings in that case serve no useful purpose, we deny the parties'request4The stipulatedrecord consists of the charge, complaint, answer, thestipulationherein, and the stipulationin Case12-CA-6593.5The wage surveyconsisted,inter aka,of a review of the annual rate ofinflation in each area where Respondenthad aplant as well as acomparison of the wagespaid by other employersin those areas. 372DECISIONSOF NATIONALLABOR RELATIONS BOARDand because of the varying economic conditionsexisting in each location surveyed, the timing andamount of the wage increases varied from plant toplant. ,Respondent announced, on or about August 15,1974, a' new policy entitled "TEAM," to review therates of pay for employees every 3 months ratherthan annually, as in the' past, using the same factorspreviously used annually. Employees in the bargain-ing unit at Respondent's Indiantown, Florida, plantdid not receive the TEAM review of their pay nor thewage increases given thereunder because they had onMay 30, 1974, voted for the Union.6 At Tampa,implementation of TEAM resulted on October 6,1974, in a 15-cent-per-hour across-the-board wageincrease for hourly paid employees, and, on January19, an increase of 10 cents an hour. However, afterthe Union filed its petition at Tampa, Respondentwithheld from the unit employees pay raises grantedto other Tampa employees of 27 cents an hour onApril 27 and 10 cents an hour on May 25.The General Counsel contends, as it did in thepreviousFlorida Steelcases (220 NLRB No. 57 and220NLRB No. 169), that Respondent violatedSection 8(a)(1) and (3) of the Act by withholdingcertain wage and benefit increases from its Tampaemployees covered by the petition because the Unionhad filed a representation petition and a Boardelection was pending. Respondent contends, as it didin the cases cited above, that the withholding of anybenefits from the Tampa employees was motivatedby an attempt to comply with the Board decisionsholding that unilateral changes in wages, hours, andworking conditions should not be made either whilea Board election is pending or after a union has beencertified and, therefore, the complaint should bedismissed.C.DiscussionInFlorida Steel Corporation,220 NLRB No. 57,and 220 NLRB No. 169, as here, 'Respondentwithheld wage increases from petitioned-for employ-ees solely because the Union had filed petitions. Inthose cases we found Respondent's conduct violativeof the Act. Likewise, for the reasons set forth in thosedecisions,we find that Respondent has violatedSection 8(a)(1) and (3) by refusing to institute its newquarterly wage review policy and to grant generalwage increases thereunder to its Orient Road,Tampa, Florida, employees covered by the Union'spetition.IV. THE EFFECT OF THE UNFAIR LABORPRACTICE UPON COMMERCEThe activities of Respondent set forth in sectionIII,above, have a close, intimate, and substantialrelationship to trade, traffic, and-commerce amongthe several States and tend to lead to labor disputesburdening and obstructing commerce and the freeflow of commerce.On the basis of the foregoing findings of fact andon the entire record in this case, we make thefollowing:CONCLUSIONS OF LAW1.Respondent is an employer as defined inSection 2(2) of the Act, and is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By refusing to institute its new quarterly wagereview policy and to grant wage increases thereunderto bargaining unit employees at its Orient Road,Tampa, Florida, plant, Respondent has engaged inand is engaging in unfair labor practices in violationof Section 8(a)(1) and (3) of the Act.4.The aforesaid unfair labor practices are unfairlabor practices within the meaning of Section 8(a)(1)and (3) of the Act.THE REMEDYHaving found that the Respondent violated Sec-tion 8(a)(1) and (3) by failing to institute the newquarterly wage review policy at Orient Road, Tampa,Florida, and to grant wage increases pursuant to it,we shall order Respondent to make whole all thoseemployees in the appropriate unit at Orient Road sodeprived, retroactive to the date the wage increaseswere given other Tampa employees. Backpay shall becomputed on a quarterly basis in the mannerprovided inF W. Woolworth Company,90 NLRB289 (1950), with interest thereon at 6 percent perannum according to the method set forth inIsisPlumbing & Heating Co.,138 NLRB 716 (1963).ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,FloridaSteelCorporation,Tampa, Florida, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to institute its new quarterly wagereview policy and to grant wage increases thereunder6Florida Steel Corporation,220 NLRB No. 169 (1975) FLORIDA STEEL CORPORATIONto employees in the bargaining unit requested atOrient Road, Tampa, Florida.(b) In any other manner interfering with, restrain-ing, or coercing its employees in the exercise of therights guaranteed them in Section 7 of the Act.2.Take the following affirmative action designedto effectuate the policies of the Act:(a)Make whole all those employees in thepetitioned-for unit at Tampa for any loss of pay theymay have suffered by reason of the discriminationpractices against them by refusing to implement thenew quarterly wage review policy and to grant wageincreases as provided in the section of this Decisionentitled,"The Remedy."(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(c) Post at each of its plants 7 copies of the attachednotice marked "Appendix." 8 Copies of said notice,on forms provided by the Regional Director forRegion 12, after being duly signed by Respondent'srepresentative,shallbe posted by Respondentimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices toemployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(d) Notify the Regional Director for Region 12, inwriting, within 20 days from the date of this Order,373what steps the Respondent has taken to complyherewith.7 In view of the flagrant and repetitious nature of the unfair laborpractices committed here and at Respondent'sother plants(Florida SteelCorporation,220 NLRB No 57, and 220 NLRB No 169), we believecorporatewide posting is necessary to assure that all Respondent'semployees are made fully aware of their rights and by what process violatedrights can be vindicated.8 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to institute our newquarterly wage review policy and to grant wageincreases thereunder to employees in the bargain-ingunit requested at Orient Road, Tampa,Florida.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights under Section 7 of the Act.WE WILL make whole all the employees in therequested unit at Tampa for the general wageincreases under the new wage review policy whichwe withheld because of the Union, with interesttherein at the rate of 6 percent per annum.FLORIDA STEELCORPORATION